DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.  The arguments are presented on pages 6 and 8 that He would not teach the claimed capsule or shell structure due to describing a bath lily like structure.  These arguments are not found persuasive due to the fact that these terms are relative terms used to describe the shape of the composite particles and are not mutually exclusive terms.  He teaches roughly spherical particles (capsules) comprising silicon nanostructures (an electrochemically active material) wrapped in a shell comprising multiple crumpled sheets of graphene oxide as seen in figure 2 and scheme 1 of He.  Therefore He would teach the claimed capsule/shell structure of claim 13.  
The arguments are presented on page 9 that He would not teach a cluster of Si particles wrapped in one shell due to teaching particles dispersed in a network.  These arguments are not found persuasive due to the fact that they are not commensurate in scope with the claims.  The claims do not include the cluster limitation and would not require a cluster of active material particles without graphene sheets between them.  The claims only require “an electrochemically active material encapsulated within the shell” which is taught by He as detailed in the claim rejections below.
The arguments are presented that the claimed properties would not be attainable by modifying He in view of Kung and Zhamu since Kung does not teach capsules and Zhamu does not teach average particle size.  The arguments regarding He and Kung are not found persuasive due to the fact that Kung is not relied upon for teaching capsules.  Kung is relied upon for teaching a graphene and silicon composite with approximately 60 weight % silicon (which overlaps and obviates the claimed ranges of claim 17) [0043-0046] and teaching this weight percentage provides a high Li ion storage capacity and high coulombic efficiency in a similar material system (graphene and silicon particles) [Kung 0046].  This teaching would be applied to the capsule material taught by He.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments regarding Zhamu not teaching average particle size are not persuasive due to the fact that the use of particles below two microns would result in average particle sizes below two microns and obviate the claimed range.
The arguments are presented that one of ordinary skill in the art would not combine the teachings of He and Kung due to Kung not teaching a material with graphene encapsulating silicon nanostructures and He not teaching the graphene thickness or particle size of Kung.  These arguments are not found persuasive due to the fact that Kung is not relied upon for a capsule structure or graphene thickness or particle size.  He is relied upon for teaching silicon nanostructures encapsulated within a crumpled graphene shell [pg. 959, col. 2, paragraph 1, fig. 2a-2c].  He is silent with regard to the mass fraction of silicon, therefore Kung is solely relied upon for teaching the use of a graphene and silicon composite with approximately 60 weight % silicon [0043-0046] that would have been obvious to one or ordinary skill in the art to try the with the electrode material of He since this mass fraction is known to provide a high Li ion storage capacity and high coulombic efficiency in a similar material system (graphene and silicon particles) [Kung 0046].  He teaches similar sized component materials compared to Kung with silicon nanoparticles and graphene sheets thin enough to conform to silicon nanoparticles therefore one of ordinary skill in the art would expect any benefits of Kung that require thin graphene and nanometer sized silicon particles to apply when used with the capsules of He.
The arguments are presented that one of ordinary skill in the art would not combine the teachings of He, Kung, and Zhamu since the formation of particles of less than two microns in Zhamu would require the use of graphene particles that are less than one micron in size.  These arguments are not found persuasive due to the fact that Zhamu is not relied upon teaching the particle shape.  He is relied upon for teaching the capsule material and teaches graphene sheets that fold and stack to wrap particles when dried [pg. 959, col. 1, paragraph 3; fig. 2].  Therefore graphene sheets of various sizes including over one micron would be capable of folding to wrap the capsule material of He.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly wrapped” in claim 33 is a relative term which renders the claim indefinite. The term “tightly wrapped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No ranges are given for the spacing between graphene or graphene oxide sheets and the wrapped nanostructures to establish what would be considered tightly wrapped.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-19, 21-22, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al. (“A novel bath lily-like graphene sheet-wrapped nano-Si composite as a high performance anode material for Li-ion batteries” RSC Advances, 2011, 1, 958-960, pub. 9/07/2011, hereafter He) in view of Kung et al (US 2011/0111303 A1, hereafter Kung), and further in view of Zhamu et al. (US 2010/0176337 A1, hereafter Zhamu).
With regard to claims 13 and 16-17, He teaches a material comprising a layer of capsules, the capsules comprising a crumpled graphene shell comprising graphene sheets having a crumpled (crinkled) morphology [pg. 958, col. 2, paragraph 2; pg. 959, col. 1, paragraph 3; fig. 2a-2c]; and 
silicon nanostructures (electrochemically active material, claim 16) encapsulated within the crumpled graphene shell [pg. 959, col. 2, paragraph 1, fig. 2a-2c]; 
He does not explicitly teach the claimed mass fraction range.  However, in the same field of endeavor, Kung teaches the use of a graphene and silicon composite with approximately 60 weight % silicon (which overlaps and obviates the claimed ranges, claim 17) [0043-0046].  It would have been obvious to one or ordinary skill in the art to try the weight percentage of silicon of Kung with the electrode material of He since they are it is known to provide a high Li ion storage capacity and high coulombic efficiency in a similar material system (graphene and silicon particles) [Kung 0046].  
He teaches that the particle size of the capsules is 1 μm to 5 μm [pg. 2 col. 1 paragraph 3] which is adjacent to the claimed range but does not explicitly teach an average size of less than 1 μm. However, in the same field of endeavor, Zhamu teaches that a preferred size for electrode active material particles is less than 2 μm [0105].  Based on the teachings of Zhamu one of ordinary skill in the art would have found it obvious to try smaller versions of the particles of He since particles of less than 2 μm are known to be effective in electrode active materials [Zhamu 0105] which would obviate the claimed range.
He does not explicitly teach the size of the silicon nanoparticles.  However, in the same field of endeavor, Zhamu teaches the use of silicon nanoparticles with a size of less than 100 nm (which encompasses and obviates the claimed range) [0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the silicon nanoparticles of Zhamu with the material of He since it is known to be effective for providing a high specific capacity for a long cycle life [Zhamu 0108].
With regard to claim 14, He does not explicitly teach turbostratic packing.  However, as shown in fig. 2 of He, He teaches regions of the graphene sheets that are folded which would likely result in turbostratic packing in those regions [pg. 959, col 1 paragraph 3; fig. 2b-c].  Furthermore in the same field of endeavor, Zhamu teaches the use of turbostratic graphene in an electrode material [0123-0124].  It would have been obvious to one of ordinary skill in the art to try the turbostratic graphene material of Zhamu with the electrode material of He since it is known to be a characteristic graphene material that is effective as a conductive agent in electrode materials [Zhamu 0123-0124]. 
With regard to claim 15, He does not explicitly teach a monometallic material as the active material.  However, in the same field of endeavor, Kung teaches the use of tin [0030].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tin of Kung as the active material of He since it is known to be effective in a similar material system [0030] and is known to increase storage capacity [0005].
With regard to claim 18, He teaches the capsules are spherical [fig. 2a] and teaches that the particle size of the capsules is 1 μm to 5 μm [pg. 2 col. 1 paragraph 3] which is adjacent to the claimed range but does not explicitly teach a size of less than 1 μm. However, in the same field of endeavor, Zhamu teaches that a preferred size for electrode active material particles is less than 2 μm [0105].  Based on the teachings of Zhamu one of ordinary skill in the art would have found it obvious to try smaller versions of the particles of He since particles of less than 2 μm are known to be effective in electrode active materials [Zhamu 0105] which would obviate the claimed range.
With regard to claim 19, He teaches the shells are configured to accommodate the volume change of Si (which would prevent rupturing) [pg. 958, col. 2, paragraph 2].
With regard to claims 21, He teaches that the crumpled graphene shell has a shape that would exhibit the claimed properties (nanoscale particles with ridges) [scheme 1, fig. 2 a-d]. 
With regard to claim 22, He teaches the crumped graphene shell is configured to encapsulate the silicon nanostructures (as shown in fig. 2a-2c) the graphene sheets that make up the graphene shell of He surround and encapsulate the silicon nanostructures [pg. 959, col. 2, paragraph 1, fig. 2a-2c].  When used with an electrolyte this should prevent contact between the silicon nanostructures and an electrolyte solvent.
With regard to claim 33, He teaches the electrochemically active material is tightly wrapped by the shell (as seen in fig. 2b and 2c of He the graphene sheets in sections conform to the spherical shape of the active material particles) [pg. 959, col 1 paragraph 3; fig. 2b-c]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724